DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Applicant's election with traverse of electing Invention I in the reply filed on 09/04/2020 is acknowledged.  The traversal is on the ground(s) of lack of any serious burden.  This is not found persuasive because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and
the inventions require a different field of search (e.g. searching different classes/subclass, employing different search strategies and/or search queries)..
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/04/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velazquez (US 2016/0191020).
Regarding claim 1, Velazquez discloses a Volterra compensator [e.g. fig. 17/18/16/19, paragraph 0105, BACKGROUND OF THE INVENTION] for removing nonlinear distortion introduced by an electronic system [BACKGROUND OF THE INVENTION], the Volterra compensator comprising: an inverse Volterra filter [e.g. 1705,1710/1750 (or 1810/1820)] of order N [e.g. 2/3], wherein N is equal to or greater than two; an adaptive filter estimator [e.g. 1750/1820/1650] coupled to the inverse Volterra filter.

Regarding claim 2, Velazquez discloses the Volterra compensator of claim 1, wherein the adaptive filter estimator calculates optimized nonlinear filter coefficients up to the order N to reduce nonlinear distortion introduced by the electronic system.


Regarding claim 4, Velazquez discloses the Volterra compensator of claim 3, wherein the objective function is dependent on a difference between a desired output of the electronic system and an actual output of the electronic system with the Volterra compensator.

Regarding claim 5, Velazquez discloses the Volterra compensator of claim 1, wherein the inverse Volterra filter of order N and the adaptive filter estimator are implemented in an integrated circuit [see at least fig. 17/18/16/19].

Regarding claim 6, Velazquez discloses the Volterra compensator of claim 5, where the integrated circuit is an embedded processor [see at least paragraphs 0014, 0098, 0102].

Regarding claim 7, Velazquez discloses the Volterra compensator of claim 1, wherein the adaptive filter estimator comprises a bandpass filter [see 1650 fig. 16/1967 fig. 19, paragraphs 0081-0082, 0100, 0104-0105] having a predetermined bandwidth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842